DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “a negotiation unit 68” as described in the specification para [0150].  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: para [0046] second to last line and para [0051] first line of second paragraph refers to “center interface 16” which should read “sensor interface 16”.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  the second to last line reads “intelligneces” instead of “intelligences.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-10, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (JP 2002-229795 A), hereinafter referred to as Nakamura, in view of Lyren et al. (US 2014/0244744 A1), hereinafter referred to as Lyren.

Regarding claim 1, Nakamura teaches:
A dialog processing server comprising: 
means for communicating with each of a first terminal and a second terminal each serving as a portable or vehicle-mounted terminal and including an input/output interface unit with an artificial intelligence provided outside (Fig. 1, Fig. 2 element 11, para [0032], where the terminals are a PDA or a mobile phone, which are portable and interact with the server through a network, and where the agent management occurs at the server); and 

wherein between the artificial intelligence with which the first terminal communicates and the artificial intelligence with which the second terminal communicates, dialog processing server enables dialog contents respectively generated by the artificial intelligences to be transmitted and received when the dialog condition is established (para [0038], where the server includes capability to transmit information to a searched agent, and para [0065], where dialog contents are transmitted and received).  
Nakamura does not explicitly teach the location of the agent as being on the user device or the server.
Lyren teaches:
A dialog processing server comprising: 
means for communicating with each of a first terminal and a second terminal each serving as a portable or vehicle-mounted terminal and including an input/output interface unit with an artificial intelligence provided outside (Fig. 1 elements 120M, 110N, para [0022-23], where the agent may be located on a server of a user device, and where the devices are connected via a network); and 
means for determining whether or not a predetermined dialog condition is established (para [0067], [0100], where conversation is initiated based on distance or proximity), 
wherein between the artificial intelligence with which the first terminal communicates and the artificial intelligence with which the second terminal communicates, dialog processing server enables dialog contents respectively generated by the artificial intelligences to be transmitted and received when the dialog condition is established (para [0046], where an agent sends a message to the other agent).  


Regarding claim 2, Nakamura teaches:
A dialog processing server comprising: 
means for communicating with each of a first terminal and a second terminal each serving as a portable or vehicle-mounted terminal and loaded with an artificial intelligence (Fig. 1, Fig. 2 element 11, para [0032], where the terminals are a PDA or a mobile phone, which are portable and interact with the server through a network, and where the agent management occurs at the server); and 
means for determining whether or not a predetermined dialog condition is established (para [0044], where communication is performed upon determination of compatibility of the agents), 
wherein between the artificial intelligence loaded into the first terminal and the artificial intelligence loaded into the second terminal, the dialog processing server enables dialog contents respectively generated by the artificial intelligences to be transmitted and received when the dialog condition is established (para [0038], where the server includes capability to transmit information to a searched agent, and para [0065], where dialog contents are transmitted and received).  
Nakamura does not explicitly teach the location of the agent as being on the user device or the server.
Lyren teaches:
A dialog processing server comprising: 

means for determining whether or not a predetermined dialog condition is established (para [0067], [0100], where conversation is initiated based on distance or proximity), 
wherein between the artificial intelligence loaded into the first terminal and the artificial intelligence loaded into the second terminal, the dialog processing server enables dialog contents respectively generated by the artificial intelligences to be transmitted and received when the dialog condition is established (para [0046], where an agent sends a message to the other agent).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakamura by including the proximity requirement for conversation initiation as taught by Lyren (Lyren para [0100]) in the agent communications of Nakamura (Nakamura para [0044]) so that users may discover other users who are nearby that share common interests to potentially meet (Lyren para [0072], [0075]).

Regarding claim 3, Nakamura teaches:
A dialog processing server comprising: 
means for communicating with each of a first terminal serving as a portable or vehicle-mounted terminal and loaded with an artificial intelligence and a second terminal serving as a portable or vehicle-mounted terminal and including an input/output interface unit with an artificial intelligence provided outside (Fig. 1, Fig. 2 element 11, para [0032], where the terminals are a PDA or a mobile phone, which are portable and interact with the server through a network, and where the agent management occurs at the server); and 

wherein between the artificial intelligence loaded into the first terminal and the artificial intelligence with which the second terminal communicates, the dialog processing server enables dialog contents respectively generated by the artificial intelligences to be transmitted and received when the dialog condition is established (para [0038], where the server includes capability to transmit information to a searched agent, and para [0065], where dialog contents are transmitted and received).  
Nakamura does not explicitly teach the location of the agent as being on the user device or the server.
Lyren teaches:
A dialog processing server comprising: 
means for communicating with each of a first terminal serving as a portable or vehicle-mounted terminal and loaded with an artificial intelligence and a second terminal serving as a portable or vehicle-mounted terminal and including an input/output interface unit with an artificial intelligence provided outside (Fig. 1 elements 120M, 110N, para [0022-23], where the agent may be located on a server of a user device, and where the devices are connected via a network); and 
means for determining whether or not a predetermined dialog condition is established (para [0067], [0100], where conversation is initiated based on distance or proximity), 
wherein between the artificial intelligence loaded into the first terminal and the artificial intelligence with which the second terminal communicates, the dialog processing server enables dialog contents respectively generated by the artificial intelligences to be transmitted and received when the dialog condition is established (para [0046], where an agent sends a message to the other agent).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakamura by including the proximity requirement for 

Regarding claim 4, Nakamura in view of Lyren teaches:
The dialog processing server according to claim 1, wherein the predetermined dialog condition includes a distance between the first terminal and the second terminal (Lyren para [0067], [0100], where conversation is initiated based on distance or proximity).  

Regarding claim 5, Nakamura in view of Lyren teaches:
The dialog processing server according to claim 1, further comprising means for relaying the dialog contents between the first terminal and the second terminal (Nakamura para [0038], where the server includes capability to transmit information to a searched agent).  

Regarding claim 6, Nakamura in view of Lyren teaches:
The dialog processing server according to claim 1, wherein the dialog contents are respectively speeches when the artificial intelligences are chatting with each other (Nakamura para [0050], where agents converse using their own utterance patterns, and Lyren para [0046], where an agent sends a message to the other agent).  

Regarding claim 7, Nakamura in view of Lyren teaches:
The dialog processing server according to claim 6, wherein 
the chat includes a topic about a product associated with the first terminal and the second terminal (Nakamura para [0064], where the topic is an advertisement, and the users of the terminals are 

Regarding claim 9, Nakamura in view of Lyren teaches:
The dialog processing server according to claim 1, wherein the dialog contents are respectively speeches relating to the topic previously set by the users (Nakamura para [0064], where a user notifies other users by having their agent contact other agents, and Lyren para [0046], where the picture topic is set previously when the second user sends pictures to others).  

Regarding claim 10, Nakamura in view of Lyren teaches:
The dialog processing server according to claim 9, wherein the topic includes a negotiation conducted between the artificial intelligences (Nakamura para [0064], where a consultation including a request for detailed information is interpreted as a negotiation, and Lyren para [0068], where exchange of information is interpreted as a negotiation).  

Regarding claim 12, Nakamura in view of Lyren teaches:
The dialog processing server according to claim 1, wherein the dialog contents are respectively speeches including information previously permitted by the users among information stored in the first terminal and the second terminal (Nakamura para [0037], where conversation history is stored, which is interpreted as information previously permitted by the users).

Regarding claim 13, Nakamura teaches:
A method for controlling a dialog processing server comprising means for communicating with each of a first terminal and a second terminal each serving as a portable or vehicle-mounted terminal 
the control method comprising: 
a step of determining whether or not a predetermined dialog condition is established (para [0044], where communication is performed upon determination of compatibility of the agents); and 
a step of enabling, between the artificial intelligence with which the first terminal communicates and the artificial intelligence with which the second terminal communicates, dialog contents respectively generated by the artificial intelligences to be transmitted and received when the dialog condition is established (para [0038], where the server includes capability to transmit information to a searched agent, and para [0065], where dialog contents are transmitted and received).  
Nakamura does not explicitly teach the location of the agent as being on the user device or the server.
Lyren teaches:
A method for controlling a dialog processing server comprising means for communicating with each of a first terminal and a second terminal each serving as a portable or vehicle-mounted terminal and including an input/output interface unit with an artificial intelligence provided outside (Fig. 1 elements 120M, 110N, para [0022-23], where the agent may be located on a server of a user device, and where the devices are connected via a network),
the control method comprising: 
a step of determining whether or not a predetermined dialog condition is established (para [0067], [0100], where conversation is initiated based on distance or proximity); and 
a step of enabling, between the artificial intelligence with which the first terminal communicates and the artificial intelligence with which the second terminal communicates, dialog contents 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakamura by including the proximity requirement for conversation initiation as taught by Lyren (Lyren para [0100]) in the agent communications of Nakamura (Nakamura para [0044]) so that users may discover other users who are nearby that share common interests to potentially meet (Lyren para [0072], [0075]).

Regarding claim 14, Nakamura teaches:
A method for controlling a dialog processing server comprising means for communicating with each of a first terminal and a second terminal each serving as a portable or vehicle-mounted terminal and loaded with an artificial intelligence (Fig. 1, Fig. 2 element 11, para [0032], where the terminals are a PDA or a mobile phone, which are portable and interact with the server through a network, and where the agent management occurs at the server), 
the control method comprising: 
a step of determining whether or not a predetermined dialog condition is established (para [0044], where communication is performed upon determination of compatibility of the agents); and 
a step of enabling, between the artificial intelligence loaded into the first terminal and the artificial intelligence loaded into the second terminal, dialog contents respectively generated by the artificial intelligences to be transmitted and received when the dialog condition is established (para [0038], where the server includes capability to transmit information to a searched agent, and para [0065], where dialog contents are transmitted and received).  
Nakamura does not explicitly teach the location of the agent as being on the user device or the server.

A method for controlling a dialog processing server comprising means for communicating with each of a first terminal and a second terminal each serving as a portable or vehicle-mounted terminal and loaded with an artificial intelligence (Fig. 1 elements 120M, 110N, para [0022-23], where the agent may be located on a server of a user device, and where the devices are connected via a network), 
the control method comprising: 
a step of determining whether or not a predetermined dialog condition is established (para [0067], [0100], where conversation is initiated based on distance or proximity); and 
a step of enabling, between the artificial intelligence loaded into the first terminal and the artificial intelligence loaded into the second terminal, dialog contents respectively generated by the artificial intelligences to be transmitted and received when the dialog condition is established (para [0046], where an agent sends a message to the other agent).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakamura by including the proximity requirement for conversation initiation as taught by Lyren (Lyren para [0100]) in the agent communications of Nakamura (Nakamura para [0044]) so that users may discover other users who are nearby that share common interests to potentially meet (Lyren para [0072], [0075]).

Regarding claim 15, Nakamura teaches:
A method for controlling a dialog processing server comprising means for communicating with each of a first terminal serving as a portable or vehicle-mounted terminal and loaded with an artificial intelligence and a second terminal serving as a portable or vehicle-mounted terminal and including an input/output interface unit with an artificial intelligence provided outside (Fig. 1, Fig. 2 element 11, para 
the control method comprising: 
a step of determining whether or not a predetermined dialog condition is established (para [0044], where communication is performed upon determination of compatibility of the agents); and 
a step of enabling, between the artificial intelligence loaded into the first terminal and the artificial intelligence with which the second terminal communicates, dialog contents respectively generated by the artificial intelligences to be transmitted and received when the dialog condition is established (para [0038], where the server includes capability to transmit information to a searched agent, and para [0065], where dialog contents are transmitted and received).  
Nakamura does not explicitly teach the location of the agent as being on the user device or the server.
Lyren teaches:
A method for controlling a dialog processing server comprising means for communicating with each of a first terminal serving as a portable or vehicle-mounted terminal and loaded with an artificial intelligence and a second terminal serving as a portable or vehicle-mounted terminal and including an input/output interface unit with an artificial intelligence provided outside (Fig. 1 elements 120M, 110N, para [0022-23], where the agent may be located on a server of a user device, and where the devices are connected via a network), 
the control method comprising: 
a step of determining whether or not a predetermined dialog condition is established (para [0067], [0100], where conversation is initiated based on distance or proximity); and 
a step of enabling, between the artificial intelligence loaded into the first terminal and the artificial intelligence with which the second terminal communicates, dialog contents respectively 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakamura by including the proximity requirement for conversation initiation as taught by Lyren (Lyren para [0100]) in the agent communications of Nakamura (Nakamura para [0044]) so that users may discover other users who are nearby that share common interests to potentially meet (Lyren para [0072], [0075]).

Regarding claim 16, Nakamura teaches:
A portable or vehicle-mounted terminal comprising: 
an input/output interface unit with an artificial intelligence provided outside, or an artificial intelligence (Fig. 1, Fig. 2 element 11, para [0032], where the terminals are a PDA or a mobile phone, which are portable and interact with the server through a network, and where the agent management occurs at the server), and 
means for communicating with a dialog processing server which determines whether or not a predetermined dialog condition is established (para [0044], where communication is performed upon determination of compatibility of the agents), 
wherein between the artificial intelligence and the artificial intelligence loaded into another terminal, the portable or vehicle-mounted terminal transmits and receives dialog contents respectively generated by the artificial intelligences when the dialog processing server determines that the dialog condition is established (para [0038], where the server includes capability to transmit information to a searched agent, and para [0065], where dialog contents are transmitted and received).
Nakamura does not explicitly teach the location of the agent as being on the user device or the server.

A portable or vehicle-mounted terminal comprising: 
an input/output interface unit with an artificial intelligence provided outside, or an artificial intelligence (Fig. 1 elements 120M, 110N, para [0022-23], where the agent may be located on a server of a user device, and where the devices are connected via a network), and 
means for communicating with a dialog processing server which determines whether or not a predetermined dialog condition is established (para [0067], [0100], where conversation is initiated based on distance or proximity), 
wherein between the artificial intelligence and the artificial intelligence loaded into another terminal, the portable or vehicle-mounted terminal transmits and receives dialog contents respectively generated by the artificial intelligences when the dialog processing server determines that the dialog condition is established (para [0046], where an agent sends a message to the other agent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakamura by including the proximity requirement for conversation initiation as taught by Lyren (Lyren para [0100]) in the agent communications of Nakamura (Nakamura para [0044]) so that users may discover other users who are nearby that share common interests to potentially meet (Lyren para [0072], [0075]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, in view of Lyren, and further in view of Finkelstein et al. (US 2009/0248505 A1), hereinafter referred to as Finkelstein.

Regarding claim 8, Nakamura in view of Lyren teaches:
The dialog processing server according to claim 7

wherein each of the artificial intelligences learns information for promoting sales of the product until the product is purchased.
Finkelstein teaches:
wherein each of the artificial intelligences learns information for promoting sales of the product until the product is purchased (para [0014], where the agent learns and uses customized advertisements to a user, who then purchases an item).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nakamura in view of Lyren by using the learning of Finkelstein (Finkelstein para [0014]) in the agents of Nakamura in view of Lyren (Nakamura para [0032]), in order to provide customized advertisements to users (Finkelstein para [0014]).

Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of Nakamura, Lyren, or Finkelstein teach the limitations in the claim. Specifically, none of the cited references teach instructing a terminal to accept a negotiation after determining that an unsuccessful negotiation was invalid. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations found in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0355389 A1 para [0027], [0040], where distance between terminals is considered; and US 2018/0005221 A1 para [0059], where communication is established based on distance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685.  The examiner can normally be reached on 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658